Case 1:18-cv-04624-KAM-SJB Document 5 Filed 10/05/18 Page 1 of 1 PageID #: 29



                                                                       Douglas B. Lipsky - Partner

                                                                     630 Third Avenue, Fifth Floor
                                                                      New York, New York 10017
                                                                              Main: 212.392.4772
                                                                             Direct: 212.444.1024
                                                                               Fax: 212.444.1030
                                                                           doug@lipskylowe.com

                                                                             www.lipskylowe.com

                                                 October 5, 2018

   VIA ECF
   The Honorable Kiyo A. Matsumoto, U.S.D.J.
   U.S. District Court for the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

          Re:     Fischler v. Spitzer Engineering LLC, 1:18-cv-4624 (KAM) (SJB)

   Dear Judge Matsumoto:

           This firm represents Plaintiff Brian Fischler. We submit this letter on behalf of all
   parties to advise the Court a settlement has been reached, resolving this matter. The
   parties, accordingly, respectfully request (i) this matter be dismissed and discontinued
   without costs, and without prejudice to Plaintiff’s right to open the action within thirty
   days of the Court’s Order if the settlement is not consummated, and (ii) all existing
   deadlines and court conferences be adjourned sine die.

          We appreciate the Court’s consideration of these requests.


                                                Respectfully submitted,
                                                LIPSKY LOWE LLP


                                                s/ Douglas B. Lipsky
                                                Douglas B. Lipsky



   CC:    Narges Kakalia (Via Email)
